                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AL DAVIS JONES,                                    Case No. 4:18-cv-07771-KAW
                                   8                     Plaintiff,                         SECOND ORDER TO SHOW CAUSE
                                   9                v.                                      Re: Dkt. No. 22
                                  10     DAISY SINNGH, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On January 28, 2020, the Court held a case management conference, where Plaintiff Al

                                  14   Davis Jones did not appear. Plaintiff also did not file a case management statement 7 days prior to

                                  15   the case management conference as required by the undersigned’s standing order. (See Judge

                                  16   Westmore’s Standing Order ¶ 8.)

                                  17          On February 3, 2020, Plaintiff was ordered to show cause by February 24, 2020 why the

                                  18   case should not be dismissed for failure to prosecute. (Dkt. No. 22 at 1.) Plaintiff was cautioned

                                  19   that the “[f]ailure to timely respond to this order to show cause may result in this case being

                                  20   reassigned to a district judge with the recommendation that it be dismissed for failure to

                                  21   prosecute.” Id. Plaintiff was referred to the Federal Pro Bono Project’s Help Desk for assistance in

                                  22   responding to the order to show cause. Id. at 1-2. Plaintiff was advised that the summonses were

                                  23   returned unexecuted, because the U.S. Marshal was unable to locate the out-of-state defendants,

                                  24   who are accused of defrauding Plaintiff, and that, procedurally, the case cannot go forward at this

                                  25   time, because Plaintiff cannot obtain a valid judgment against non-appearing parties who have not

                                  26   been served. Id. at 1.

                                  27          To date, Plaintiff has not filed a response to the order to show nor has he filed a voluntary

                                  28   dismissal.
                                   1          Accordingly, the Court issues a SECOND ORDER TO SHOW CAUSE, and Plaintiff is

                                   2   ordered to respond in writing, by no later than March 20, 2020, why the case should not be

                                   3   dismissed for failure to prosecute. Alternatively, Plaintiff may file a voluntary dismissal.

                                   4          Failure to timely respond to this order to show cause will result in this case being

                                   5   reassigned to a district judge with the recommendation that it be dismissed for failure to prosecute.

                                   6          In responding to this order to show cause, Plaintiff may wish to contact the Federal Pro

                                   7   Bono Project’s Help Desk for assistance—a free service for pro se litigants—by calling (415) 782-

                                   8   8982. Plaintiff may also wish to consult a manual the court has adopted to assist pro se litigants in

                                   9   presenting their case. This manual, and other free information for pro se litigants, is available

                                  10   online at: http://cand.uscourts.gov/proselitigants.

                                  11          IT IS SO ORDERED.

                                  12   Dated: March 3, 2020
Northern District of California
 United States District Court




                                                                                             __________________________________
                                  13                                                         KANDIS A. WESTMORE
                                  14                                                         United States Magistrate Judge

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
